By the Court.
Pierrepont, J.
—The question in the case is, whether the agreement is void by the Statute of Frauds. Upon this trial the complaint was dismissed, and (as we think), properly. Every agreement of this kind is void unless in writing and “expressing the consideration."
The expression “six thousand five hundred dollars upon the terms as specified,” presents an ambiguity, patent upon the face of the contract, and which parol evidence is not admissible to explain, and being unexplained, the contract is void, the consi deration not being fully expressed in writing.
It is only partially expressed in writing, and the writing furnishes no means of discovering the full consideration.
This can only be ascertained by a resort to unwritten evidence which is not admissible. (Weed v. Clark, 4 Sand. S. C. R., 31; 2 R. S., 135, § 8.)
Judgment affirmed, with costs.